IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: GARY W. THOMSON                      : No. 539 MAL 2020
                                            :
                                            :
PETITION OF: JAMES W. THOMSON-              : Petition for Allowance of Appeal
CALIENDO                                    : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of February, 2021, the Petition for Allowance of Appeal

is DENIED.